Motion for leave to prosecute as poor persons granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the attorney for defendant-respondent and file 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.